Case 2:20-cv-12698-LVP-EAS ECF No. 28, PageID.418 Filed 05/28/21 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


PALM TRAN, INC. AMALGAMATED
TRANSIT UNION LOCAL 1577 PENSION
PLAN, Individually and on Behalf of All
Others Similarly Situated,

                   Plaintiff,                        Civil Case No. 20-cv-12698
                                                     Honorable Linda V. Parker
v.

CREDIT ACCEPTANCE CORPORATION,
BRETT A. ROBERTS, and KENNETH S.
BOOTH,

               Defendants.
____________________________________/

OPINION & ORDER GRANTING MOTION OF ONTARIO PROVINCIAL
     COUNCIL OF CARPENTERS’ PENSION TRUST FUND AND
MILLWRIGHT REGIONAL COUNSEL OF ONTARIO PENSION TRUST
FUND FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF
          SELECTION OF LEAD COUNSEL (ECF NO. 16)

      This putative class action lawsuit is filed under the Private Securities

Litigation Reform Act of 1995 (“PSLRA”). The lawsuit asserts violations of

federal law based on alleged false and misleading statements and omissions,

concerning Credit Acceptance Corporation’s business, operations, and adherence

to the relevant laws and regulations. The plaintiffs claim that the statements and/or

omissions concern (i) “topping off the pools of loans that [Defendants] packaged

and securitized with higher-risk loans”; (ii) “making high interest subprime auto
Case 2:20-cv-12698-LVP-EAS ECF No. 28, PageID.419 Filed 05/28/21 Page 2 of 6




loans to borrowers that the Company knew borrowers would be unable to repay”;

(iii) “subject[ing] [borrowers] to hidden finance charges, resulting in loans

exceeding the usury rate ceiling mandated by state law”; and (iv) “[taking]

excessive and illegal measures to collect debt from defaulted borrowers.” (ECF

No. 1 at Pg. ID 6.) The following movants filed a motion seeking appointment as

lead plaintiffs and appointment of their choice of lead counsel: (1) Palm Tran, Inc.

Amalgamated Transit Union Local 1577 Pension Plan (“Palm Tran”); (2) Ontario

Provincial Council of Carpenters’ Pension Trust Fund and Millwright Regional

Counsel of Ontario Pension Trust Fund (together, “Ontario Trust Funds”); and (3)

Canadian Elevator Industry Pension Trust Fund and Canadian Elevator Industry

Welfare Fund (together, “Canadian Elevator Funds”). (ECF Nos. 15, 16, 17.)

      The PSLRA requires a court to consider any motion filed by a class member

seeking to be appointed as lead plaintiff and to “appoint as lead plaintiff the

member or members of the purported plaintiff class that the court determines to be

most capable of adequately representing the interests of the class members.” 15

U.S.C. § 78u-4(a)(3)(B)(i). Although a motion for appointment as lead plaintiff

and lead counsel may be unopposed, a court must evaluate the information before

it and assess whether a party requesting appointment as lead plaintiff and their

chosen counsel should serve in those capacities. The statute creates a rebuttable

presumption that the most adequate plaintiff is the person who:

                                          2
Case 2:20-cv-12698-LVP-EAS ECF No. 28, PageID.420 Filed 05/28/21 Page 3 of 6




             (aa) has either filed the complaint or made a motion in
             response to a notice under subparagraph (A)(i);

             (bb) in the determination of the court, has the largest
             financial interest in the relief sought by the class; and

             (cc) otherwise satisfies the requirements of Rule 23 of the
             Federal Rules of Civil Procedure.

15 U.S.C. § 78u-4(a)(3)(B)(iii)(I). This presumption “may be rebutted only upon

proof by a member of the purported plaintiff class that the presumptively most

adequate plaintiff—(aa) will not fairly and adequately protect the interest of the

class; or (bb) is subject to unique defenses that render such plaintiff incapable of

adequately representing the class.” Id.

      The PSLRA does not provide a methodology for determining which person

has “the largest financial interest” in the litigation. In making this determination,

however, courts have adopted the four factors outlined by the District Court for the

Northern District of Illinois in Lax v. First Merchants Acceptance Corp., No. 97-

cv-02715, 1997 WL 461036, at *5 (N.D. Ill. Aug. 11, 1997). See, e.g., In re Olsten

Corp. Sec. Litig., 3 F. Supp. 2d 286, 295 (E.D.N.Y. 1998) (citing Lax); In re The

Goodyear Tire & Rubber Co. Sec. Litig., No. 5:03-cv-2166, 2004 WL 3314943, at

*3 (N.D. Ohio May 12, 2004) (citing cases recognizing the four-factor inquiry

outlined in Lax). The Lax factors are: (1) the number of shares purchased during

the class period; (2) the number of net shares purchased during the class period

(i.e., shares purchased during and retained at the end of the class period); (3) the
                                           3
Case 2:20-cv-12698-LVP-EAS ECF No. 28, PageID.421 Filed 05/28/21 Page 4 of 6




total net funds expended during the class period; and (4) the approximate losses

suffered during the class period. Lax, 1997 WL 461036, at *5.

      As indicated above, the class member seeking lead plaintiff status must also

satisfy the requirements of Rule 23 of the Federal Rules of Civil Procedure. Rule

23 provides:

               One or more members of a class may sue or be sued as
               representative parties on behalf of all members only if:

               (1) the class is so numerous that joinder of all members is
               impracticable;

               (2) there are questions of law or fact common to the
               class;

               (3) the claims or defenses of the representative parties are
               typical of the claims or defenses of the class; and

               (4) the representative parties will fairly and adequately
               protect the interests of the class.

Fed. R. Civ. P. 23(a). The PSLRA further provides that once the most adequate

plaintiff is selected, the “most adequate plaintiff shall, subject to the approval of

the court, select and retain counsel to represent the class.” 15 U.S.C. § 78u–

4(a)(3)(B)(v).

      Palm Tran and Canadian Elevator Funds concede that they are not the

movants with the largest financial interest in the relief sought by the class. (See

ECF No. 18 at Pg. ID 301; ECF No. 20 at Pg. ID 321.) Ontario Trust Funds,

therefore, benefits from the PSLRA’s statutory presumption that they are the most
                                            4
Case 2:20-cv-12698-LVP-EAS ECF No. 28, PageID.422 Filed 05/28/21 Page 5 of 6




adequate plaintiffs to represent the purported class. They have the largest financial

interest in the relief sought—with a claimed loss of $326,271.51 (ECF No. 16 at

Pg. ID 215)—and neither Palm Tran nor Canadian Elevator Funds has rebutted the

statutory presumption in accordance with the PSLRA. Ontario Trust Funds also

makes a prima facie showing that they satisfy the requirements of Rule 23.

       For these reasons, the Court concludes that Ontario Trust Funds should be

appointed lead plaintiff. Moreover, their submissions demonstrate that their

chosen counsel is competent, experienced, and qualified to represent the interests

of the plaintiff class.

       Accordingly,

       IT IS ORDERED that the Motion of Ontario Provincial Council of

Carpenters’ Pension Trust Fund and Millwright Regional Counsel of Ontario

Pension Trust Fund for Appointment as Lead Plaintiff and Approval of Selection

of Lead Counsel (ECF No. 16) is GRANTED.

       IT IS FURTHER ORDERED that Ontario Provincial Council of

Carpenters’ Pension Trust Fund and Millwright Regional Counsel of Ontario

Pension Trust Fund are appointed as lead plaintiffs.

       IT IS FURTHER ORDERED that Labaton Sucharow is appointed as lead

counsel and Clark Hill is appointed as liaison counsel.




                                          5
Case 2:20-cv-12698-LVP-EAS ECF No. 28, PageID.423 Filed 05/28/21 Page 6 of 6




      IT IS FURTHER ORDERED that Motion of Palm Tran, Inc.

Amalgamated Transit Union Local 1577 Pension Plan for Appointment as Lead

Plaintiff and Approval of its Selection of Lead Counsel (ECF No. 15) is DENIED.

      IT IS FURTHER ORDERED that Canadian Elevator Funds’ Motion for

Appointment as Lead Plaintiff and Approval of Selection of Lead Counsel (ECF

No. 17) is DENIED.

      IT IS SO ORDERED.

                                           s/ Linda V. Parker
                                           LINDA V. PARKER
                                           U.S. DISTRICT JUDGE
 Dated: May 28, 2021




                                       6
